                                                                     George Kostolampros
                                                                     T 202.344.4426
                                                                     F 202.344.8300
                                                                     gkostolampros@venable.com


                                         August 25, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

       Re:     United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

       We write on behalf of Danske Bank A/S London Branch (“Danske”) ahead of the Court’s
conference set for tomorrow and in response to the government’s August 9, 2012 letter regarding
discovery.

         First, the remaining discovery at issue is the following: Danske’s request for production
of the government appraisal and the government’s request to compel discovery of six of its twenty-
one discovery requests. As set forth in Danske’s August 6, 2021 letter to the Court, which is
attached hereto as Exhibit A, there is no basis for the government’s steadfast refusal to produce
its appraisal. Further, as set forth below, the government’s request for additional discovery should
be denied. In addition to the thousands of pages of documents Danske has previously produced,
Danske produced more than 22,500 pages of documents in response to the government’s requests.
Danske has also provided the government with written explanatory responses to four of these
supposedly six open Requests. The government has simply articulated no basis as to why any of
these remaining requests are relevant to the lone issue before the Court, and the government’s
effort to compel production in response to these requests should be denied.

        Second, we understand that the government has reached a potential settlement in principle
with Silverpeak, assuming Silverpeak were to purchase Danske’s note and stand in Danske’s
position as lienholder, in which Silverpeak would pay a sum certain and the government would
remove the Resort Property and Equity Interests from forfeiture. The parties are currently
negotiating the terms, but in the event an agreement cannot be reached, Danske believes it is
important for discovery and supplemental briefing to move forward expeditiously. Danske further
The Honorable Joseph F. Bianco
August 25, 2021
Page 2

requests that discovery and supplemental briefing be completed as set forth in Danske’s August 6,
2021 letter to the Court. See Ex. A.

           1. Danske’s Production, Consisting of More Than 22,500 Pages, Is More Than
              Sufficient to Permit the Government to Conduct a “Spot Check” of Danske’s
              Lending Practices.

        The government argues that Danske should be compelled to produce documents responsive
to six requests that the government alleges remain in dispute. These requests are:

       Request No. 3: Documentation and correspondence pertainingto any agreements
       and/or proposed agreements in which Danske would be conferring a, direct or
       indirect, personal or financial benefit on Kenneth Jowdy (“Jowdy”), individually,
       or seeking to confer a, direct or indirect, personalor financial benefit on Jowdy,
       individually, including, but not limited to, any agreements between Danske and
       Jowdy/the Borrower in which Danske agreed to pay Jowdy for Jowdy’s services
       from Danske’s own funds, and Danske’s proposed settlement agreements that
       would permit Jowdy to purchase the DCSL Resort in a forfeiture related sale.

       Request No. 7: Documentation pertaining to any agreements and guarantees
       between Danske and any and all Jowdy related entities, including, but not limited
       to, Legacy Cabo, LLC, Legacy Properties, LLC, KAJ Holdings LLC and
       Silverpeak.

       Request No. 8: Documentation, or correspondence between Danske and the
       Borrower and/or Jowdy, regarding the Borrower’s ability or inability to meet its
       loan obligations to Danske and/or Lehman.

       Request No. 9: Documentation, agreements, and correspondence between, Danske
       and Jowdy and/orthe Borrower and/or the Trustee, regarding: (a) Jowdy’s future
       ownershipinterest(s), direct or indirect, in the DCSL Resort and/or Equity Interests;
       (b) foreclosure or forfeiture on the DCSLResort loan in Mexico or in the United
       States; (c) bankruptcy or insolvency proceedings concerning the DCSL Resort or
       the Equity Interests in either Mexico or the United States; and (d) Jowdy’s direct
       or indirect management of the DCSLResort during and/or afterthe instant criminal
       case.

       Request No. 11: Danske’s internal correspondence and documents regarding its
       decision to continue lending, documentation regarding the DCSL Resort’s defaults,
       and documentation regarding Danske’s decisions pertaining to foreclosure.
The Honorable Joseph F. Bianco
August 25, 2021
Page 3

       Request No. 14: Notices of default of the DCSL Resort loan, and any and all
       documentationthat notices of default were sent to the Borrowerand/or Trustee of
       the Mexican trust.

Of these six requests, however, Danske provided responses relevant to Request Nos. 3, 7, 8, and
11 in its August 12, 2021 letter and Danske respectfully submits that the only requests in dispute
are Request Nos. 9 and 14.

       The government’s central thesis as to why the Court should compel Danske to produce
documents in response to these requests is that Danske is thwarting the government’s right to
conduct meaningful discovery and to that end is “cherry picking a very limited amount of
document discovery it will produce.” Dkt. No. 1102 at 1 (emphasis added). But on the very day
the government filed its letter, Danske completed its production of more than 22,500 pages—in
accordance with the parties’ agreement as to the government’s document requests. The documents
Danske produced and the explanations Danske provided are directly relevant to establishing
Danske’s diligence with respect to the Resort Property.

        More specifically, in addition to producing additional diligence checklists, an updated
calculation for default interest, and loan statements for all three facilities updated through June 30,
2021 for Facilities A and B and August 2, 2021 for Facility C, Danske produced—

              Ten draw packages selected by the government;

              Ten funding memoranda selected by the government; and

              Ten Delvin reports selected by the government.

These documents, the dates of which the government specifically identified and selected, establish
that Danske engaged in a robust process for protecting Danske’s interests by monitoring the
Borrower’s use of funds and progress at the Resort Property. These documents are more than
sufficient to allow the government to conduct “spot check,” 4.28.21 Hr’g Tr. at 38:10-19, the
Court stated it would allow with respect to Danske’s lending practices vis-à-vis the Resort
Property.

        The government goes on to assert that the explanations Danske provided on August 12
(attached as Exhibit B)—including explanations as to Request Nos. 3, 7, 8, and 11, which the
government incorrectly describes as open—are also somehow blocking the government from
conducting meaningful discovery. This suggestion of course ignores that the government itself
requested documents “or an explanation” for a number of its requests. Moreover, as set forth in
the attached letter, a number of the government’s requests rest on the government’s refusal or
inability to grasp commercial realities such that Danske could provide no response other than an
explanation. As just one example, government Request for Production No. 15 demands—
The Honorable Joseph F. Bianco
August 25, 2021
Page 4


       Documentation or an explanation for why Danske did not account for capitalized
       interest until April 2013 even though interest began accruing in March 2009 after
       the DCSL Resort first failed to make required interest payments.

       In response to this request, Danske stated that:

       Subject to Danske’s objections and per the parties’ meet and confers, Danske
       disagrees with the premise of this Request because, as explained above, the
       Borrower was not obligated to pay interest current. Further, it is incorrect to suggest
       that interest accrual automatically results in capitalization of such accrued interest.
       Lenders, including Danske, have the discretion to decide whether and when to
       capitalize interest. The fact that Trimont recorded capitalization of interest in its
       records reflects only that Trimont recognized that Danske could capitalize accrued
       interest—it does not mean that accrued interest actually had been capitalized.

See Ex. B at 5. Notwithstanding that this request makes no sense in light of the realities of the
commercial real estate industry, Danske responded to this request—and to other similarly flawed
requests (including those raised in the government’s August 9 letter)—in another effort to educate
the government as to commercial realities and to provide the government with information
responsive to its requests. To the extent the government has additional questions, Danske invited
the government and its consultant to pose such questions to Danske. Of course, the government
will also be able to probe for additional information and to test Danske’s explanations and
document production when deposing Messrs. Delvin and Jowdy.

        Moreover, the government never explains how the materials it seeks in connection with the
six purportedly open requests are relevant to the lone issue before the Court. The government states
that these requests go to whether Danske “is a bona fide purchaser for value that was reasonably
without cause to be believe that the DCSL Resort is subject to forfeiture.” Dkt. No. 1102 at 1. But
the Court has already stated that the lone issue remaining is whether Danske followed proper
lending procures, 4/28/21 Tr. at 38:10-19. The remaining broad requests (Request Nos. 9 and 14)
do not comport with conducting a spot check into Danske’s procedures.

           2. Discovery and Briefing Should Be Swiftly Completed.

        Now that Danske has completed its production, there is no reason that discovery should
lag. With respect to Mr. Delvin’s deposition, Danske offered the first dates Mr. Delvin is available
that also will give the government sufficient time to review Danske’s voluminous production
without need for extension after extension. The government offers no reasonable justification as
to why Mr. Jowdy’s deposition cannot be taken after Mr. Delvin’s during the same week in October
(or even before then).
The Honorable Joseph F. Bianco
August 25, 2021
Page 5

        As set forth in Danske’s August 6, 2021 letter, Danske respectfully requests that the Court
set a discovery deadline—including the depositions of Mr. Delvin and Mr. Jowdy—by October 8,
2021. Danske also respectfully requests that supplemental summary judgment briefing on the
remaining issue as to Danske’s claim begin immediately following depositions with initial
submissions due October 22, 2021 (or two weeks after the close of discovery), opposition briefs
due October 29, 2021 (one week later), and reply briefs due on November 5, 2021 (one week after
opposition briefs are submitted).

                                             *****

      We thank the Court for its time and attention to this matter.


                                                            Respectfully,


                                                            /s/ George Kostolampros

                                                            George Kostolampros
                                                            Doreen S. Martin
                                                            Xochitl S. Strohbehn

cc:    All parties of record via ECF
